           Case 2:20-cv-02055-APG-NJK Document 45 Filed 01/25/21 Page 1 of 12




       DEANNA L. FORBUSH
 1     Nevada Bar No. 6646
 2     dforbush@foxrothschild.com
       COLLEEN E. MCCARTY
 3     Nevada Bar No. 13186
       cmccarty@foxrothschild.com
 4     FOX ROTHSCHILD LLP
       1980 Festival Plaza Drive, Suite 700
 5
       Las Vegas, Nevada 89135
 6     Telephone: (702) 262-6899
       Facsimile: (702) 597-5503
 7
       MATTHEW J. HOFFER (MI P70495)*
 8     Matt@BradShaferLaw.com
       ZACHARY M. YOUNGSMA Nevada Bar No. 15680
 9
       Zack@BradShaferLaw.com
10     SHAFER & ASSOCIATES, P.C.
       3800 Capital City Boulevard, Suite 2
11     Lansing, Michigan 48906
       Telephone: (517) 886-6560
12     *Admitted Pro Hac Vice
13     Plaintiff, Cat’s Meow of Vegas, LLC d/b/a Cat’s Meow
14                                  UNITED STATES DISTRICT COURT
15                                            DISTRICT OF NEVADA
16
       CAT’S MEOW OF VEGAS, LLC d/b/a Cat’s                   Case   No.:   2:20-CV-02055-APG-NJK
17     Meow,
                                                              PLAINTIFF’S POST-EVIDENTIARY
18                   Plaintiff,                               HEARING BRIEF
               vs.
19
       THE STATE OF NEVADA, COVID-19
20     MITIGATION AND MANAGEMENT TASK
       FORCE; STEVE SISOLAK, in his official capacity
21     as Governor of Nevada; AARON FORD, in his
       official capacity as Attorney General of Nevada;
22     BARBARA CEGAVSKE, in her official capacity as
       the Nevada Secretary of State; CITY OF LAS
23     VEGAS; CAROLYN GOODMAN, in her official
       capacity as Mayor of the City of Las Vegas;
24     ROBERT SUMMERFIELD, in his official capacity
       as Director of the City of Las Vegas Department of
25     Planning; and CALEB CAGE, in his official
       capacity as Chairman of the COVID-19 Mitigation
26     and Management Task Force,

27                   Defendants.

28

     118925880.v1
              Case 2:20-cv-02055-APG-NJK Document 45 Filed 01/25/21 Page 2 of 12




 1                                             INTRODUCTION

 2             Granting the requested injunction boils down to whether the Defendants (also, the “State”)

 3 have met their burden of demonstrating that the Directive’s restrictions are narrowly tailored. They

 4 have not. The restrictions amount to a one-size-fits-all ban that is grossly disproportionate to the

 5 interest served—as evinced by the lesser restrictive means applied to activities that are similar or

 6 present similar risk factors. Potently, however, the State admits the risk of COVID-19 transmission

 7 related to karaoke could be mitigated to acceptable levels, but doing so would be difficult to enforce.

 8 This justification has been uniformly rejected.
 9             What is more, even if making the government’s job easier was an appropriate way to satisfy

10 narrow tailoring, the State fails to meet its burden. Since it is the government’s burden to demonstrate

11 a restriction on speech is narrowly tailored, it is not entitled to the assumptions necessary to buoy its

12 proffered justification. For example, the State claims a lack of staffing while admitting it has not

13 engaged all of its available resources.

14             Further casting doubt on the Directive’s constitutionality, the Supreme Court has enjoined

15 restrictions placed on religion during this Pandemic and has previously stated that Free Speech claims

16 are entitled to the same protections afforded Free Exercise claims.

17                                               ARGUMENT

18       I.    INTERMEDIATE SCRUTINY’S NARROW TAILORING STANDARD AND THE
               GOVERNMENTS’ FAILURE TO MEET IT
19

20                  a. Intermediate Scrutiny’s Narrow Tailoring Requirements

21             Any modern analysis of intermediate scrutiny’s narrow tailoring standard must begin with

22 McCullen v. Coakley, 573 U.S. 464 (2014), and McCutcheon v. Fed. Election Comm'n, 572 U.S. 185

23 (2014). These two cases complete the shift away from the deferential standard of United States v.

24 Albertini, and to an enhanced obligation placed on the government. 472 U.S. 675, 689 (1985) (noting

25 narrow tailoring is satisfied “so long as the neutral regulation promotes a substantial governmental

26 interest that would be achieved less effectively absent the regulation.”).1 The Supreme Court recently

27

28   1   Albertini is the case both Turner Broad. Sys., Inc. v. F.C.C., 520 U.S. 180, 213 (1997) and Turner
                                                          1
     118925880.v1
           Case 2:20-cv-02055-APG-NJK Document 45 Filed 01/25/21 Page 3 of 12




 1   restated the current standard as: “the law must not ‘burden substantially more speech than is necessary
 2   to further the government's legitimate interests.’” Packingham v. North Carolina, 137 S. Ct. 1730,
 3   1736 (2017) (quoting McCullen, 573 U.S. at 486). The Ninth Circuit added, this standard “has bite”
 4   and is “a demanding test” that requires a “searching inquiry” and “scrutinize[s] a challenged law with
 5   a healthy dose of skepticism,” void of any “Chevron-like deference[.]” Duncan v. Becerra, 970 F.3d
 6   1133, 1165, 67 (9th Cir. 2020).
 7           Case law provides three principles to guide courts applying this standard. The first is fit. The
 8   means chosen must closely fit the government’s goal. McCullen, 573 U.S. at 486; see McCutcheon,
 9   572 U.S. at 218 (noting, “fit matters”). This “close fit” requirement serves as a backstop to prevent the
10   government from too quickly choosing efficiency over speech. McCullen, 573 U.S. at 486. This Court
11   expounded upon this “close fit” standard noting the chosen means “need not be the least restrictive”
12   option, but “the existence of ‘obvious, less burdensome alternatives’ is a relevant consideration in
13   determining whether the restriction meets this test.” Ashley v. City of Las Vegas, No. 216-cv-02053,
14   2016 WL 6996999, at *3 (D. Nev. Nov. 27, 2016) (emphasis added) (quoting Berger v. City of Seattle,
15   569 F.3d 1029, 1041 (9th Cir. 2009)). Thus, under a skeptical review with bite, if there are obvious
16   and less burdensome alternatives to the Directive’s restrictions, the Directive fails.
17           The second is proportionality. The government’s chosen means must be “‘in proportion to the
18   interest served[.]’” McCutcheon, 572 U.S. at 218 (quoting Bd. of Trustees of State Univ. of N.Y. v.
19   Fox, 492 U.S. 469, 480 (1989)). Again, this Court has expounded upon this “proportionality”
20   requirement noting this requirement is not satisfied “if a ‘substantial portion of the burden on speech
21   does not serve to advance its goals.’” Deans v. Las Vegas Clark Cty. Library Dist., 220 F. Supp. 3d
22   1058, 1064 (D. Nev. 2016) (quoting Ward v. Rock Against Racism, 491 U.S. 781, 799-800 (1989)).
23   Thus, if a greater portion of the burden on speech does not serve to reduce the risk of COVID-19
24   transmission, the Directive cannot meet narrow tailoring.2
25

26   Broad. Sys., Inc. v. F.C.C., 512 U.S. 622, 662 (1994) cite for this obsolete deferential standard.
     2 These principles are supported throughout the United States Courts of Appeals’ jurisprudence:
27
          The First Circuit notes McCullen, “placed particular weight on two key factors[:]” 1) “a
28   mismatch between the narrowness of the problem and the breadth of the solution”—a “close fit”—
                                                       2
     118925880.v1
           Case 2:20-cv-02055-APG-NJK Document 45 Filed 01/25/21 Page 4 of 12




             The final standard is the government’s burden to “demonstrate that alternative measures that
 1

 2   burden substantially less speech would fail to achieve the government’s interests, not simply that the

 3   chosen route is easier.” McCullen, 573 U.S. at 467 (2014) (emphasis added).

 4                  b. The Directive’s Inability to Meet Those Requirements and the State’s Failure to
                       Carry Its Burden
 5

 6           The Directive fails to meet the modern narrow tailoring requirements and the State has failed

 7   to demonstrate, beyond unsupported argument, how any of the lesser restrictive means it employs for

 8   any number of other businesses would fail to achieve its COVID-19 transmission reduction interest.

 9           First, it is not a close fit for the Directives to completely ban karaoke, even though the danger

10   of COVID-19 transmission stems only from the particulate expelled from a performer’s mouth. The

11   State readily admits this danger is sufficiently mitigated for the unmasked “ambiance” singer in a

12   restaurant with 6-foot distancing regardless of whether that singer consumes alcohol prior to her

13
     and 2) that the state had not “undertook to address the problem . . . with less intrusive tools readily
14
     available to it” as other jurisdictions had—again, a “close fit” requirement. Reddy v. Foster, 845 F.3d
15   493, 498 (1st Cir. 2017); see also Cutting v. City of Portland, Maine, 802 F.3d 79, 86 (1st Cir. 2015)
     (commenting that “seemingly tailored aspects of an untailored restriction on speech . . . do not
16   automatically save such a restriction”).
17        The Second Circuit supports Ashley’s less burdensome alternatives approach noting, “the
     government must show that it ‘seriously undertook to address the problem with less intrusive tools
18   readily available to it.’” Agudath Israel of Am. v. Cuomo, No. 20-3572, 2020 WL 7691715, at *8 (2d
     Cir. Dec. 28, 2020) (quoting McCullen, 573 U.S. at 494); see also Kass v. City of New York, 864 F.3d
19   200, 208 (2d Cir. 2017) (quoting McCullen, 573 U.S. at 486) (A “restriction on free speech is narrowly
     tailored if it does not ‘burden substantially more speech than is necessary to further the government’s
20
     legitimate interests.’”).
21        The Third Circuit also echoes Ashley, as it requires: “the government must show that it tried
     or ‘seriously considered substantially less restrictive alternatives,’” when “a restriction imposes a
22   significant burden on speech[.]” Reilly v. City of Harrisburg, 790 F. App'x 468, 473 (3d Cir. 2019)
23   (quoting Bruni v. City of Pittsburgh, 941 F.3d 73, 89 (3d Cir. 2019)).
          The Fourth Circuit noted McCullen, “makes it clear that intermediate scrutiny does indeed
24   require the government to present actual evidence supporting its assertion that speech restriction does
     not burden substantially more speech than necessary; argument unsupported by the evidence will not
25   suffice to carry the government’s burden.” Reynolds v. Middleton, 779 F.3d 222, 228–29 (4th Cir.
     2015) (emphasis added).
26
          The Tenth Circuit notes McCullen, “expressly rejected the argument that the government could
27   choose a particular means of achieving its interest merely because that method was easier to
     administer.” Verlo v. Martinez, 820 F.3d 1113, 1137 (10th Cir. 2016).
28
                                                         3
     118925880.v1
           Case 2:20-cv-02055-APG-NJK Document 45 Filed 01/25/21 Page 5 of 12




 1   performance. [Record, at p. 151:13-17]. Further, the State admits this danger is sufficiently mitigated
 2   in a bar airing the College Football National Championship where, again, the State admits fans are
 3   likely to be consuming alcohol unmasked, yelling, and talking loudly; thus, more closely. [Record, at
 4   pp. 70-71; 129-30]. But, for some reason, these risks are sufficiently mitigatable and mitigation
 5   measures are more easily enforced in those instances than in Cat’s. A close fit for karaoke would be,
 6   for example, imposing any, or even all, of the restrictions applicable to those businesses. The karaoke
 7   ban is a matter of convenience; not a close fit.
 8           Moreover, as Ashley noted, a strong indicator that the Directive lacks a close fit is the existence
 9   of obvious lesser restrictive options. In fact, the State employs those less burdensome alternatives for
10   similar constitutionally protected entertainment venues, as noted in the preceding paragraph, as well
11   as non-constitutionally protected businesses. For example, a person may sprint on a treadmill 6-feet
12   from another, [ECF 1-11, at ECF p. 20], or bowl; get a haircut, a tattoo, or piercing; and watch a movie
13   2-feet away from another, with the use of a barrier. [Id., at ECF pp. 10, 33, 41; Record, at p. 62:9-15].
14   Further examples abound. E.g., [Record, at p. 71:5-19 (distancing for bars serving alcohol with
15   entertainment); p. 72:1-6 (capacity limits for smaller live entertainment venues); p. 73:11-17 (“certain
16   conditions in place”—distancing and capacity, for unmasked, inebriated ambient singers); p. 105:15-
17   20 (distancing, capacity, and masking for houses of worship)]. Yet, to achieve the same goal the State
18   achieved with those businesses, the State bans karaoke—a convenient but spacious fit.
19           Second, when comparing the proportionality of the burden placed on entertainment as a whole
20   to achieve COVID-19 reduction, karaoke is disproportionately burdened. College football may be
21   shown in alcohol-serving establishments where the State admits patrons may be cheering, talking
22   loudly, and remaining for extended periods of time—all risk factors the State identified at Cat’s,
23   [record, at pp. 70-71]—but the Directive subjects this form of entertainment to only capacity
24   restrictions, a mask mandate, and 6-foot distancing. Likewise, COVID-19 transmission is reducible to
25   acceptable levels when a performer, consuming alcohol, leaves the patron area, takes the stage,
26   unmasks and, using a sanitized shared microphone, performs, and then returns to the patron area to
27   continue imbibing in/at the same event venue or restaurant, while another performer takes the stage—
28
                                                          4
     118925880.v1
               Case 2:20-cv-02055-APG-NJK Document 45 Filed 01/25/21 Page 6 of 12




 1   but not in Cat’s. [Record, at pp. 71-74; 151:13-16]. This scenario can include any number of
 2   performers, so long as they are “professionals” and not “amateurs.” [Id., at pp. 72-74].
 3              Finally, the State has not demonstrated that alternative measures would fail to achieve its
 4   interest. In fact, the State demonstrated that lesser means in fact would sufficiently achieve its interests.
 5   Specifically, when asked “the risk of COVID-19 from karaoke could be mitigated to a degree at least
 6   comparable to the risk of a gym . . . right? As a matter of policy[.]” the State responded, “yes, that is
 7   true.” [Record, at p. 74:11-17; see also [id., at p. 124:20-25 (noting, but for enforcement issues, it is
 8   possible].3 In addition, for each risk factor the State identified, it could not provide a factual basis for
 9   the differences in restrictions placed on various businesses. For example, the State admitted length of
10   time spent indoors is a COVID-19 risk factor, but also admitted it conducted no fact-finding as to how
11   long a person spends at 1) a karaoke event; 2) a bar with ambient music; or 3) a gym. [Record, at p.
12   148-49; see also id., at p. 151:9-11]. Despite not having engaged in any fact-finding, however, the
13   State concluded the only way to mitigate this risk for karaoke is to ban it.
14              The State has not met its burden and the Directive is loosely tailored.
15
         II.    THE COURT’S QUESTION: WHETHER A STATE’S ABILITY TO ENFORCE OR
16              POLICE RESTRICTIONS IS A LEGITIMATE CONCERN UPON WHICH A STATE
                MAY BASE ITS RESTRICTIONS IN THE CONTEXT OF A FIRST AMENDMENT
17              CLAIM?
18         No. A restriction on speech is not narrowly tailored simply because it is easier for the government
19   to enforce. “No,” has been the Supreme Court’s answer since at least 1939. And, “no” is how a sister
20   court recently answered the same two assertions Nevada makes here.
21                  a. The Heart of the Court’s Question: Can Impossibility of Enforcement Sufficiently
22                     Justify Restrictions on First Amendment Rights?

23              No. “No,” was a sister court’s answer to New Jersey’s similar attempt in a prisoner rights case.

24   Abdur-Raheem v. New Jersey Dep't of Corr., No. CV151743, 2017 WL 1050581 (D.N.J. Mar. 20,

25
     3 Also, when asked on direct examination whether karaoke could be effectively mitigated, the State
26   stated, “I do not [believe it could be].” [Record, at p. 116:1-4]. The justification given for this statement,
27   however, centered on “limitation of resources,” “extensive enforcement,” inability “to enforce other
     measures,” and “the cost of enforcement[.]” [Id., at 116:17-23]. As explained below in Section II, these
28   explanations are invalid reasons to justify infringements on fundamental rights.
                                                            5
     118925880.v1
           Case 2:20-cv-02055-APG-NJK Document 45 Filed 01/25/21 Page 7 of 12




 1   2017). In Raheem, the plaintiff challenged, on First Amendment grounds, the constitutionality of a
 2   rule that prohibited prisoner phone calls to cellular phones for any reason. Id. at *2. Like Nevada here,
 3   [Record, at pp. 116:17-18; 119:13-14], New Jersey attempted to justify its rule, in part, by claiming
 4   “that there is no ready alternative to the Cellphone Rule,” and its elimination “would place an
 5   ‘astronomical’ burden on the state[.]” Raheem, 2017 WL 1050581 at *14. The court rejected this
 6   justification, reasoning, “county jails within [New Jersey] do not have an absolute ban on calls to
 7   cellphones” and “the penal institutions of 49 other states, and the county penal institutions within [New
 8   Jersey] have all found alternatives.” Id. The same reasoning rings true here. Nevada does not have an
 9   absolute ban on other forms of speech and expression, or religion, which have similar COVID-19
10   transmission risks, and could not point to a single other state that employs a complete ban on karaoke.
11   [Record, at p. 150:6-9].
12           Again, just as Nevada does here, [Record, at p. 116:19-22], New Jersey attempted to justify its
13   rule by urging it was necessary to permit enforcement of other rules. Raheem, 2017 WL 1050581, at
14   *13 (“Defendants’ justification for having the Cellphone Rule is in part because of their own inability
15   to enforce other rules.”). The court concluded that this justification “amounts to an argument that their
16   own lack of capacity to prevent illegal activities warrants the prohibition of an arguably
17   constitutionally protected act.” Id. (emphasis added).
18           Here, unlike the “arguably” protected act of prisoners making calls to cell phones, Cat’s
19   karaoke is unquestionably protected by the First Amendment—a point the State has not once
20   contested. The Raheem court went on to reject New Jersey’s justification stating, “the Bill of Rights
21   was created to place the affirmative burden on the government to enact and enforce laws in ways that
22   do not infringe upon the rights of any individual[.]” Id. (emphasis added). The District of New Jersey,
23   in a fringe case regarding an “arguably constitutionally protected act,” unequivocally rejected the
24   “inability to enforce” and “scarcity of resources” justifications Nevada attempts here. Id. Given that
25   karaoke is unquestionably a protected act compared to the “arguably constitutionally protected act” of
26   prison phone calls and given that narrow tailoring’s standard “has bite,” Raheem’s conclusion is
27   warranted here: justifying a restriction on speech on the basis that the state cannot enforce lesser
28
                                                         6
     118925880.v1
           Case 2:20-cv-02055-APG-NJK Document 45 Filed 01/25/21 Page 8 of 12




 1   restrictive means cannot carry the State’s burden. Permitting otherwise would be “giving the
 2   government carte blanche to restrict people’s liberties under the guise of protecting them.” Duncan,
 3   970 F.3d at 1168.
 4           b. Are the Antecedent Assumptions the State Made to Arrive at its “Enforceability”
                Argument Warranted?
 5

 6           No. The State’s justification factually presupposes its inability to enforce lesser restrictive

 7   means. The record belies the facts necessary for this assumption—the State admitted it has not utilized

 8   its full enforcement capability. [Record, at p. 145:3-4; 17-20]. The State admitted that local law

 9   enforcement is empowered to enforce the Directive’s restrictions, yet, and for whatever reason, the

10   State has not enlisted this cohort’s help.4 [Record, at p. 145:17-20]. Thus, this “unenforceability” and

11   “scantiness of resources” crises are of the State’s own making, or, at best, premature.

12           Further, the State did not explain, with any specificity, how less restrictive means would be

13   more difficult to enforce, see [record, at pp. 98-100; 105-06; see also id., at p. 143:1-4 (admitting it

14   would be easier to enforce a physical barrier requirement than a distance requirement)], or why

15   enforcement through Cat’s various licenses would not work, while claiming enforcement through

16   licensure is sufficient for other businesses. [Id., at pp. 90:10-15; 100; 125-28; 144-45]. What is more,

17   Nevada currently permits ambient music, which it admits is a subjective standard that is difficult to

18   enforce, yet ambient music is permitted—unmasked and within 25-feet of the audience. [Id., at pp.140-

19   42]. And, the State permits “large venues” to self-police the restrictions placed on them, but will not

20   permit Cat’s to do the same. [Id., at p. 154:15-18].

21           Finally, even with this assumption, if this Court were to find Plaintiff is substantially likely to

22   succeed on its constitutional challenges to the Directive, the law is clear: a state never has an interest

23   in enforcing an unconstitutional law. KH Outdoor, LLC v. City of Trussville, 458 F.3d 1261, 1272

24   (11th Cir. 2006) (“[T]he city has no legitimate interest in enforcing an unconstitutional ordinance.”);

25   Gordon v. Holder, 721 F.3d 638, 653 (D.C. Cir. 2013) (“[E]nforcement of an unconstitutional law is

26

27
     4 As of Fiscal Year 2019/2020, the Las Vegas Metro Police Department had 3,300 sworn police
28   officers. [Youngsma Decl., at ¶5].
                                                  7
     118925880.v1
           Case 2:20-cv-02055-APG-NJK Document 45 Filed 01/25/21 Page 9 of 12




 1   always contrary to public interest.”). Thus, the State cannot assert, as justification for an
 2   unconstitutional law, its inability to enforce a constitutional one.
 3           c. Can Making the Government’s Job Easier or More Efficient Justify Restricting First
                Amendment Rights?
 4

 5           No. McCullen squarely addressed this issue. In attempting to justify a law that required

 6   abortion protestors to remain 35-feet from the entrance to an abortion clinic, the government argued

 7   “fixed buffer zones would ‘make our [the enforcing officials’] job so much easier.’” McCullen, 573

 8   U.S. at 495. In rejecting this justification, the High Court jested: “[o]f course they would.” Id. The

 9   Court then made clear that making the government’s life easier does not satisfy narrow tailoring

10   because “the prime objective of the First Amendment is not efficiency.” Id. Impeding fundamental

11   rights is supposed to be hard—this is precisely the reason why the narrow tailoring requirement “has

12   bite” and requires a demanding and skeptical review. Duncan, 970 F.3d at 1165.

13           McCullen, recognized what Schneider v. State of New Jersey, Town of Irvington started nearly

14   a century ago: choosing the path of least resistance for the sake of ease can never meet the narrow

15   tailoring standard. 308 U.S. 147 (1939). In Schneider, various plaintiffs challenged several

16   municipalities’ ordinances that prohibited distributing handbills in various public places. Id. at 154.

17   The Court addressed an ordinance that required canvassers to receive a police officer’s preapproval of

18   the canvassed literature before distributing it. Id. at 163-64. The city justified this requirement on the

19   basis that it had an interest in preventing fraud and the means chosen were the most efficient. Id. at

20   164. Rejecting this, the Court stated:

21           If it is said that these means are less efficient and convenient than bestowal of power on police
             authorities to decide what information may be disseminated from house to house, and who may
22           impart the information, the answer is that considerations of this sort do not empower a
23           municipality to abridge freedom of speech and press.

24   Id. at 164 (emphasis added). The “less efficient and convenient” means mentioned were the Court’s

25   lesser restrictive hypotheticals of catching and punishing the trespassers and fraudsters. Id. Since 1939,

26   courts of all levels have been striking down infringements on fundamental rights where the

27

28
                                                          8
     118925880.v1
            Case 2:20-cv-02055-APG-NJK Document 45 Filed 01/25/21 Page 10 of 12




 1   government’s justification amounts to enforcing lesser restrictive means would be hard.5
 2   III.    THE FREE SPEECH CLAUSE IS ENTITLED TO PROTECTIONS EQUAL TO
             THOSE AFFORDED TO THE FREE EXERCISE CLAUSE
 3

 4           Though speech and religion may be protected “by quite different mechanism[s],” Lee v.

 5   Weisman, 505 U.S. 577, 591 (1992), neither is favored over the other such that both are protected

 6   equally and with the same force. Prince v. Massachusetts, 321 U.S. 158, 164 (1944). In Prince,

 7   Massachusetts convicted a Jehovah’s Witness of violating its child labor laws. Prince, 321 U.S. at 159-

 8   60. The plaintiff conceded her free speech claim but argued that the Free Exercise Clause afforded her

 9   greater protections. Id. at 164. The High Court rejected that argument stating, “it may be doubted that

10   any of the great liberties insured by the First Article can be given higher place than the others. All

11   have preferred position in our basic scheme.” Id. The Court continued acknowledging differences in

12   the two clauses, but concluded, “they have unity in the charter’s prime place because they have unity

13   in their human sources and functionings.” Id. at 164-65. Indeed, even more modern Justices have

14   recognized this notion: “The right to free exercise was a substantive guarantee of individual liberty,

15   no less important than the right to free speech or the right to just compensation for the taking of

16   property.” City of Boerne v. Flores, 521 U.S. 507, 563 (1997) (O’Connor and Breyer, JJ., dissenting)

17   (superseded by statute as stated in Holt v. Hobbs, 574 U.S. 352 (2015)); Id. at 564-65 (emphasis added)

18   (“Given the centrality of freedom of speech and religion to the American concept of personal liberty,

19   it is altogether reasonable to conclude that both should be treated with the highest degree of respect.).

20           Thus, the State may not, at least constitutionally, treat religion any different than Cat’s

21   expression.

22   ///

23

24
     5 E.g., Stanley v. Georgia, 394 U.S. 557, 567-68 (1969) (rejecting an argument that possession of
25   obscene material could be justified as an incident under the statutory scheme prohibiting distribution,
     the Supreme Court stated the restriction on privately possessed obscenity “may not be justified by the
26   need to ease the administration of otherwise valid criminal laws”) (other citations omitted); O'Clair v.
27   United States, 470 F.2d 1199, 1204 (1st Cir. 1972) (noting “it is a fundamental principle of
     constitutional law requiring no citation that administrative convenience cannot justify infringement on
28   constitutional rights”).
                                                         9
     118925880.v1
           Case 2:20-cv-02055-APG-NJK Document 45 Filed 01/25/21 Page 11 of 12




 1                                             CONCLUSION
 2           WHEREFORE, for the reasons stated above, Cat’s respectfully requests this Honorable Court
 3   enter a Preliminary Injunction barring enforcement of the Directives as originally requested.
 4           Dated: January 25, 2021
 5                                                /s/ Deanna L. Forbush
                                                  DEANNA L. FORBUSH
 6                                                Nevada Bar No. 6646
 7                                                dforbush@foxrothschild.com
                                                  COLLEEN E. MCCARTY
 8                                                Nevada Bar No. 13186
                                                  cmccarty@foxrothschild.com
 9                                                Fox Rothschild LLP
                                                  1980 Festival Plaza Drive, Suite 700
10
                                                  Las Vegas, Nevada 89135
11

12                                                /s/ Matthew J. Hoffer
                                                  MATTHEW J. HOFFER (MI P70495)*
13                                                Matt@BradShaferLaw.com
                                                  ZACHARY M. YOUNGSMA
14
                                                  Nevada Bar No. 15680
15                                                Zack@BradShaferLaw.com
                                                  SHAFER & ASSOCIATES, P.C.
16                                                3800 Capital City Boulevard, Suite 2
                                                  Lansing, Michigan 48906
17                                                *Admitted Pro Hac Vice
18
                                                  Attorneys for Plaintiff
19
20

21

22

23

24

25

26

27

28
                                                       10
     118925880.v1
           Case 2:20-cv-02055-APG-NJK Document 45 Filed 01/25/21 Page 12 of 12




 1                                  CERTIFICATE OF SERVICE
 2           I hereby certify that on January 25, 2021, copies of PLAINTIFF’S POST-EVIDENTIARY
 3   HEARING BRIEF was served via the Court’s CM/ECF system as follows:
 4
             Bryan K. Scott, Esq.
 5           Jeffrey L. Galliher, Esq.
 6           495 S. Main Street, 6th Floor
             Las Vegas, NV 89101
 7           Attorneys for City of Las Vegas,
             Carolyn Goodman, and Robert Summerfield
 8

 9
             Aaron D. Ford, Esq.
10           Steve Shevorski, Esq.
             Craig Newby, Esq.
11           Keil B. Ireland, Esq.
             Office of the Attorney General
12           555 E. Washington Avenue, Suite 3900
             Las Vegas, NV 89101
13
             Attorneys for the State of Nevada, Covid-19
14           Mitigation and Management Task Force, Steve
             Sisolak, Aaron Ford, Barbara Cegavske, and
15           Caleb Cage
16

17
                                             /s/ Zachary M. Youngsma
18                                           Zachary M. Youngsma (NV 15680)
                                             SHAFER & ASSOCIATES, P.C.
19
20

21

22

23

24

25

26

27

28
                                                 11
     118925880.v1
